Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 1 of 19 PageID 2889



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

     CERTIFIED COLLECTIBLES
     GROUP, LLC, et al.,

           Plaintiffs,

     v.                                                CASE NO. 8:19-cv-1962-SDM-AEP

     GLOBANT, LLC,
     GLOBANT S.A., et al.,

           Defendants.
     __________________________________/


                                            ORDER

           Anticipating a surge in business, Certified Collectibles Group and its affiliates

     (collectively Certified) contracted with a company acquired by Globant, LLC, to

     develop a new software system that could manage Certified’s growing business.

     After collecting more than $10 million in fees, Globant allegedly “botched” the

     project during five years of work and lied about the project’s progress. Certified sues

     Globant for breach of contract. Also, Certified sues both Globant and Globant S.A.

     (a parent company and affiliates) for fraud, for negligent misrepresentation, for

     professional negligence, for unjust enrichment, and for a violation of Florida’s

     Deceptive and Unfair Trade Practices Act (FDUTPA). Moving to dismiss for failure

     to state a claim, Globant and Globant S.A. argue that Certified’s fraud claims are

     “re-styled” claims for breach of contract. (Docs. 73, 104)
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 2 of 19 PageID 2890



                                     THE ALLEGATIONS

            Certified specializes in collectable “grading,” which entails establishing and

     certifying the authenticity, the quality, and the condition of a collectable, such as an

     antique coin or a vintage comic book. Using a software system, “The Next Level”

     (the legacy system), Certified’s employees grade collectables, share information, and

     organize projects. Swelling to more than 265 employees and surpassing $80 million

     in annual revenue, Certified’s success strained the legacy system’s ability to manage

     business. Fearing that the legacy system was ill-equipped to handle Certified’s

     growth, Certified undertook to replace the legacy system with a software system

     designed “to handle Certified’s expanded product offerings, higher transaction

     volumes, and the language and currency requirements stemming from Certified’s

     overseas expansion.” (Doc. 67 at 10–11)

            A. The Master Software Development Agreement

            In February 2016, Certified retained PointSource, a software consulting firm,

     to “evaluate and analyze Certified’s business processes” and design an “enterprise

     resource planning system” (the new system) that “accomplishes everything necessary

     to take Certified to the next level.” Certified wanted “all the functionality of

     [Certified’s] legacy system, plus new features, scalability, and flexibility for

     continuous upgrades.” (Doc. 67 at 12, 14) Certified alleges that PointSource

     understood the “objectives of Certified’s software upgrade project.” Further,

     Certified alleges that PointSource repeatedly assured Certified that implementation



                                                -2-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 3 of 19 PageID 2891



     “would be easy” and that PointSource would encounter “no issues” designing the

     new system to meet Certified’s needs. (Doc. 67 at 12–13, 15)

            Between February 2016 and July 2016, PointSource conducted “due diligence

     to evaluate and analyze Certified’s business processes to enable [PointSource] to

     make informed decisions about how to design both the new [ ] system” and the

     computer program that would integrate the new system into Certified’s existing

     computer network. (Doc. 67 at 14–15) Charging $500,000 for this due diligence,

     PointSource produced a Business Requirements Document, which summarizes “the

     business requirements that are needed from a [new] system to successfully replace

     [the legacy system].” Although acknowledging that the business requirements “are

     not necessarily all solvable by solely [the new system],” the Busines Requirements

     Document states that PointSource will “ensure that the new system accomplishes

     everything necessary” to improve Certified’s current system. (Doc. 67-1 at 42) The

     Business Requirements Document describes several features considered “in scope”

     and critical to PointSource’s design plan. (Doc. 67-1 at 43) Also, the Business

     Requirements Document explicitly describes “out of scope” features “unrelated to

     the [legacy system’s] transformation” and “not necessarily for PointSource [to

     address] as a whole.” (Doc. 67-1 at 44–45)

           PointSource supplemented the Business Requirements Document with a

     proposal — a “Roadmap” — that describes PointSource’s plan for implementing “in




                                              -3-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 4 of 19 PageID 2892



     scope” features and for completing the new system. Defining the Roadmap as a

     “living document,” PointSource explains that:

                  [The Roadmap] serves as the baseline for the overall scope,
                  scheduling, estimates, and timelines for the Certified [ ]
                  replacement project. As with any project of this magnitude with
                  this many unknowns, the schedule and scope will need to be
                  flexible in order to accommodate unforeseen challenges that
                  always pop up when implementing long-term strategic technical
                  investments.

     (Doc. 67-1 at 89) Although reiterating that the Roadmap’s timeline “is a best-case

     estimate,” PointSource describes “milestones” that not only achieve “in scope”

     business requirements but also “deliver fast value” and “minimize disruption to core

     Certified business.” (Doc. 67 at 90–92) Certified alleges that PointSource

     fraudulently “represented that it could design and implement the new [ ] system

     within two years, with a ‘go-live’ date of July 2017, for an estimated cost of $1.8

     million.” (Doc. 67 at 3)

           Relying on the Business Requirements Document and the Roadmap, Certified

     and PointSource signed in October 2016 a Master Software Development Agreement

     (the master agreement), which promises “to complete the services set forth in the

     Business Requirements [Document] and the Roadmap” according to tasks, described

     as “statements of work.” (Doc. 67-1 at 10) Under the master agreement, Certified

     must sign each statement of work, which accomplishes all or part of a “milestone”

     that the Roadmap proposes. Also, at least thirty days before the completion of each

     statement of work, PointSource must “provide [Certified] with a proposal for the




                                               -4-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 5 of 19 PageID 2893



     next statement of work as needed for [PointSource] to complete the services set forth

     in the Business Requirements [Document] and the Roadmap.” (67-1 at 10)

     According to these statements of work, PointSource undertakes:

                  To design, develop, create, test, deliver, install, configure,
                  integrate, customize, and otherwise provide and make fully
                  operational software as described in the Business Requirements
                  [Document], Roadmap, and each Statement of Work on a
                  timely and professional basis in accordance with all terms,
                  conditions, and specifications set forth in this agreement
                  (including all Schedules and Exhibits attached hereto) and such
                  Statement of Work.

     (Doc. 67-1 at 11) In the first statement of work, which PointSource attached to the

     master agreement and which Certified signed, PointSource intended to create in four

     months a coin “grading screen” that “lay[s] the groundwork and plumbing for the

     entire [new design] solution.” (Doc. 67-1 at 77–87)

           B. The Alleged Fraud and the Alleged Breaches of Contract

            Eight months later, PointSource allegedly had to “scrap” the new system’s

     design because of defects, several of which PointSource allegedly concealed from

     Certified. (Doc. 67 at 19) Although Certified and PointSource agreed to a second

     statement of work to correct the grading screen and to accelerate the project, ongoing

     delays and “poor quality” jeopardized the project. (Doc. 67 at 20–21; Doc. 67-3)

     After the “go-live” date passed, Certified demanded in September 2017 assurances

     that PointSource could resuscitate the project within the agreed budget and within

     the agreed time. PointSource promised “to dedicate additional offshore resources to

     keep the project on track.” (Doc. 67 at 21)



                                               -5-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 6 of 19 PageID 2894



           In October 2017, Globant S.A. acquired PointSource and merged PointSource

     with Globant (a subsidiary of Globant S.A.), which assumed PointSource’s

     obligations under the master agreement. Certified alleges that Globant falsely

     assured Certified that Globant “had the ability and the intention to deliver the [new

     system] as planned and as scheduled.” (Doc. 67 at 22) By this assurance, Globant

     allegedly misrepresented and concealed PointSource’s design defects that would

     further delay the project. (Doc. 67 at 22–26) Skeptical that Globant could timely

     accomplish the project, Certified “demanded that Globant agree to a fixed-fee and

     firm deadline” to complete the project. (Doc. 67 at 23) Certified and Globant signed

     a third statement of work (Doc. 67-2), which set a firm deadline for Globant “to

     complete all remaining deliverables” under the master agreement. (Doc. 67 at 23)

           But Certified alleges that Globant “knew or should have known that Globant

     would have to start the new system over from scratch because PointSource had failed

     to prepare core design documents and complete other essential deliverables.”

     (Doc. 67 at 4, 43–44) Instead, Globant allegedly concealed the status of the project

     by “falsely assuring Certified, for months on end, [and for nearly two years], that the

     project was on track for an on-time and on-budget go-live [date].” (Doc. 67 at 24–31,

     37, 43–44) Certified claims more than twenty breaches of contract, “which include a

     host of deficient project management practices and a defective system design.”

     (Doc. 67 at 5, 35–44) After paying almost $10 million over five years for an allegedly

     defective system that Certified needed to re-design “from scratch,” Certified sues



                                              -6-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 7 of 19 PageID 2895



     Globant and Globant S.A. “to recover the tens of millions in damages caused by [an]

     ‘extortionate bait-and-switch.’” (Doc. 67 at 5, 45)

            C. Certified’s Claims

            Certified asserts three categories of claims. First, Certified asserts several

     claims premised on fraudulent or deceptive conduct. In Count I, Certified claims

     that Globant fraudulently induced Certified to sign the statements of work by

     misrepresenting PointSource’s progress on the new system. In Count II, Certified

     claims that Globant and Globant S.A. committed “common law fraud” by inducing

     Certified to assign the master agreement from PointSource to Globant and by

     misrepresenting the progress on the new system. In Count III, Certified claims that

     Globant and Globant S.A. fraudulently concealed and lied about material facts that

     would expose the new system’s deficiencies. In Count IV, Certified claims that

     Globant and Globant S.A. negligently misrepresented the status of the new system

     by failing to provide complete and accurate information to Certified. In Count X,

     Certified claims that Globant and Globant S.A. conspired to commit fraud. And in

     Count XI, Certified claims that Globant S.A. aided and abetted Globant’s fraud

     against Certified. 1

            Second, Certified asserts two claims premised on Globant’s breaching the

     master agreement and the statements of work. In Count V, Certified claims a slew of



            1
             Certified also sues “John Doe Entities 1 through 5,” which are unknown affiliates of
     Globant and Globant S.A. (Doc. 67 at 7)



                                                    -7-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 8 of 19 PageID 2896



     breaches of contract against Globant, which allegedly “bears successor-in-interest

     liability” for PointSource’s failure to satisfy the first two statements of work. Also,

     Certified alleges that Globant bears direct liability for failing to adhere to the master

     agreement, including the third statement of work. In Count VIII, Certified requests a

     declaratory judgment finding that the master agreement entitles Certified to software

     wrongly withheld by Globant. (Doc. 67 at 45–47)

            Third, Certified asserts an unjust enrichment claim, a FDUPTA claim, and a

     professional negligence claim. In Count IX, Certified claims unjust enrichment,

     including to recover “unreimbursed credit” for pre-purchasing defective software. In

     Count VI, Certified claims Globant and Globant S.A. engaged in a “cover-up”

     violating FDUTPA. And in Count VII, Certified claims that Globant and Globant

     S.A. failed to competently design a new system in accord with industry standards.2

                                               DISCUSSION

            Moving to dismiss, Globant and Globant S.A. argue that Certified’s fraud

     claims “simply recast the contract claims with florid language, center on non-

     particularized ‘assurances,’ and do not identify any actionable misrepresentations.”

     (Doc. 73 at 2, Doc. 104 at 3) Further, Globant argues that Certified fails to state a




            2
              Certified asserts eight claims against Globant S.A. For the reasons discussed below, in all
     but one claim (the FDUPTA claim), Certified fails to state a claim against both Globant and
     Globant S.A. This order reserves determination of the sufficiency of the allegations against Globant
     S.A. until Certified amends the complaint, if at all, to include a plausible claim against both Globant
     and Globant S.A.



                                                      -8-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 9 of 19 PageID 2897



     claim for breach of contract because the master agreement “nowhere” promises to

     deliver a fully functional new system. (Doc. 73 at 2)

            A. Fraud Claims

            Globant and Globant S.A. both argue that Certified cannot distinguish the

     facts constituting the alleged fraud from the facts constituting the alleged breach of

     the master agreement. Spears v. SHK Consulting & Dev., Inc., 338 F. Supp. 3d 1272,

     1279 (M.D. Fla. 2018) (Chappell, J.) (“The critical inquiry for a fraud claim focuses

     on whether the alleged fraud is separate and apart from the performance of the

     contract.”). Even if Certified could distinguish between the alleged fraud and the

     alleged breach of the master agreement, Globant and Globant S.A. contend that

     Certified fails to state a fraud claim under Florida law because Certified alleges

     “generalized allegations of misstatements or omissions by unidentified [persons].”

     Gandy v. Trans World Comput. Techn. Grp., 787 So. 2d 116, 118 (Fla. 2d DCA 2001)

     (describing the elements of fraud). Globant and Globant S.A. argue Certified fails to

     allege with sufficient particularity the basis for the fraud claims. W. Coast Roofing &

     Waterproofing, Inc. v. John Manville, Inc., 287 Fed. Appx. 81 (11th Cir. 2008) (“Rule

     9(b) requires more than conclusory allegations that certain statements were fraudu-

     lent; it requires that a complaint plead facts giving rise to an inference of fraud.”).

            In response, Certified argues that the alleged fraud is distinct from the alleged

     breach of the master agreement because Globant’s omissions and misrepresentations

     pre-date each statement of work. In other words, Certified argues that Globant



                                                -9-
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 10 of 19 PageID 2898



     committed a tort independent from the alleged breach of contract by fraudulently

     inducing Certified to assign the master agreement and to sign each statement of work

     that continued the development of the new system. HTP, Ltd. v. Lineas Aereas

     Costarricenses, S.A., 685 So. 2d 1238, 1239 (Fla. 1996) (“Fraudulent inducement is an

     independent tort in that it requires proof of facts separate and distinct from the

     breach of contract.”). Certified asserts that, if Globant and Globant S.A. had

     provided “an honest assessment of the state of the project” before each statement of

     work, “Certified would have terminated its relationship” with Globant. (Doc. 84 at

     11–14) Instead, Globant and Globant S.A.’s “false assurances” persuaded Certified

     to continue with the project.

           Globant and Globant S.A. advance the better argument. Although fraudulent

     inducement can qualify as an independent tort, “the critical inquiry focuses on

     whether the alleged fraud is separate from the performance of [a] contract.” Kaye v.

     Ingenio, Filiale De Loto-Quebec, Inc., 2014 WL 2215770, at *5 (S.D. Fla. 2014)

     (Rosenbaum, J.). “An alleged fraud is not separate from the performance of the

     contract [if] the misrepresentations forming the basis for the fraud also form the basis

     for the breach of contract claim.” Sun Life Assurance Co. of Can., 2016 WL 10565034

     at *5 (S.D. Fla. 2016) (Brannon, J.); Medalie v. FSC Sec. Corp., 87 F. Supp. 2d 1295,

     1305 (S.D. Fla. 2000) (Gold, J.). The conduct forming the basis for Globant and

     Globant S.A.’s alleged fraud breaches several contract provisions, a convergence that

     forestalls Certified’s pursuing a “better bargain” by turning a breach of contract claim



                                               - 10 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 11 of 19 PageID 2899



     into a fraud claim. Freeman v. Sharpe Res. Corp, 2013 WL 2151723, *7 (M.D. Fla.

     2013) (Conway, J.) (citing Tiara Condo. Ass’n, Inc. v. Marsh & McLennan Cos., Inc., 110

     So. 3d 399, 401, 408 (Fla. 2013) (Pariente, J. concurring)).

            First, an expansive and encompassing contract predates the alleged fraud.

     Although focusing on the statements of work, Certified admits that the master

     agreement, which began the contractual relationship between Certified and Globant

     (then, PointSource), provides “the general terms governing the parties’ contractual

     relationship and contained specific representations concerning . . . performance

     obligations.”3 (Doc. 67 at 17; Doc. 84 at 6–11) The master agreement obligates

     Globant to deliver “fully operational Software as described in the Business

     Requirements [Document] and the Roadmap,” which the master agreement

     incorporates. (Doc. 67 at 17) The master agreement contains a list of warranties

     supporting Globant’s performance obligations, including to create software “in

     conformity with [the master agreement] and the Specifications” (defined as the

     Business Requirements Document and the Roadmap). (Doc. 67-1 at 8–11, 27–29)

     Because the Business Requirements Document and the Roadmap outline the salient

     the features of, and the process for delivering, a functional new system and expressly




              3
                Certified appears to concede that the master agreement explains the new system and
     informs Globant’s obligations under the statements of work. (Doc. 67 ¶¶ 184–186) Although a
     definitive interpretation remains premature, the master agreement’s precedence over, and
     anticipation of, the statements of work gravitates against finding that each statement of work
     constitutes a “separate” contract that Globant could induce fraudulently. Alhassid v. Bank of Am.,
     N.A., 60 F. Supp. 3d 1302, 1312 (S.D. Fla. 2014) (Bloom, J.).



                                                     - 11 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 12 of 19 PageID 2900



     contemplate implementing particularizing agreements in the form of “statements of

     work” (Doc. 67-1 at 7, 10–11, 35, 103), Globant’s alleged misrepresentations about

     the progress and the requirements of the new system are “inextricably intertwined”

     with the performance of the master agreement. CEMEX Constr. Materials Fla., LLC v.

     Armstrong World Indus., Inc., 2018 WL 905752, at *11 (M.D. Fla. 2018) (Howard, J.).

            By the misrepresentations, Globant allegedly breached the contract, that is,

     provided allegedly untimely, deficient, and over-cost software in violation of the

     master agreement, the Business Requirements Document, and the Roadmap. Eye

     Care Int'l, Inc. v. Underhill, 92 F. Supp. 2d 1310, 1315 (M.D. Fla. 2000) (Kovachevich,

     J.) (“An independent tort requires proof of facts separate and distinct from the breach

     of contract.”); Hotels of Key Largo, Inc. v. RHI Hotels, Inc., 694 So.2d 74, 78 (Fla. 1997)

     (“Misrepresentations relating to the breaching party’s performance of a contract do

     not give rise to an independent cause of action in tort because such misrepresenta-

     tions are interwoven and indistinct from the heart of the contractual agreement.”).

     Stated differently, Certified complains that for a faulty new system Certified paid

     millions of dollars more than agreed. The master agreement and the statements of

     work created whatever contractual duty Globant and Globant S.A. owed to Certified

     to charge a certain fee for a specific “deliverable;” any overcharge or deficiency, that

     is, any breach of the ultimate “performance obligations” encompassed by the master

     agreement, is a breach of contract, not a fraud. CEMEX, 2018 WL 905752 at *11;

     Monsoon, Inc. v. Bizjet Int'l Sales & Support, Inc., 2017 WL 747555, at *10 (S.D. Fla.



                                                - 12 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 13 of 19 PageID 2901



     2017) (Marra, J.) (dismissing “pre- and post-contract misrepresentation [claims that]

     relate exclusively to the defendant’s performance of the contract.”); Callaway Marine

     Techs., Inc. v. Tetra Tech, Inc., 2016 WL 7407769, at *4 (S.D. Fla. 2016) (Gayles, J.)

     (dismissing a fraud claim in which “each of the allegedly fraudulent statements

     advanced . . . touches on subject matters later reduced to writing in a subcontract.”).

           Second, the master agreement and the statements of work address the logistics

     of communication between Certified and Globant. For example, the master

     agreement requires “relationship managers” to communicate between the parties

     about the project’s status, and the master agreement obligates Certified to participate

     in regular meetings. (Doc. 67-1 at 8, 15–17) Further, the first statement of work

     granted to PointSource “project management responsibilities, including scrums,

     meeting coordination, and project tracking” for Certified’s benefit. (Doc. 67-1 at 77,

     85) The other two statements of work enlarge Globant’s responsibility “to

     facilitat[ing] communication and transparency.” (Doc. 67-2 at 8–10) Any

     disingenuous appraisal of the new system qualifies not as a fraud but as a breach of

     contract violating Globant’s “transparency” obligation, which is implicit under the

     master agreement and explicit under the statements of work. Kaye, 2014 WL

     2215770 at *5 (Rosenbaum, J.); Freeman, 2013 WL 2151723 at * 8 (dismissing a

     fraud claim “grounded in” the parties’ contract).

           Third, the merger clause in the master agreement explains that:

                  This agreement, together with all Schedules, Exhibits, and
                  Statements of Work and any other documents incorporated


                                              - 13 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 14 of 19 PageID 2902



                     herein by reference, constitutes the sole and entire agreement of
                     the parties to this Agreement with respect to the subject matter
                     of this Agreement and supersedes all prior and contemporane-
                     ous understandings, agreements, representations, and warran-
                     ties, both written and oral, with respect to each subject matter.

     (Doc. 67-1 at 35) Also, the merger clause addresses prospective agreements between

     the parties by creating an “order of precedence” governing the type of written

     agreements that can affect the master agreement’s terms. Because the master

     agreement provides “the general terms governing the parties’ contractual

     relationship” and because the master agreement and the statements of work address

     the parties’ communication obligations, Certified’s fraud claims (Counts I–IV, X,

     XI), each “inextricably intertwined” with the contract, must fail.4

             B. Contract Claims

             Globant argues that Certified cannot claim that Globant breached the master

     agreement because “the operative agreements did not require Globant to implement

     and deliver a new [ ] system.” (Doc. 73 at 21) Rather, Globant suggests that

     Certified retained PointSource (and eventually Globant) “to provide services, and to

     document those services with written work product to assist [Certified] in migrating

     to a new [ ] system.” (Doc. 73 at 2) According to Globant, the “project




             4
               Globant and Globant S.A. argue that Certified’s complaint fails to satisfy the threshold
     particularity requirement of Rule 8 and Rule 9(b), Federal Rules of Civil Procedure. W. Coast Roofing
     & Waterproofing, Inc. v. Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008) (describing Rule
     9(b)’s “particularity” standard); Anderson v. District Bd. of Trustees of Central Florida Community College,
     77 F.3d 364, 366 (11th Cir. 1996). But a determination of whether Certified satisfies the particularity
     requirement is superfluous because Certified’s fraud claims fail regardless of particularity.



                                                       - 14 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 15 of 19 PageID 2903



     methodology” in the statements of work shows “that the master agreement is a

     services agreement,” not a promise to deliver a new system. (Doc. 73 at 22)

            But Certified alleges enough facts to advance the persuasive claim that

     Globant failed to deliver a new system “as described in the Business Requirements

     [Document], Roadmap, and each Statement of Work.” (Doc. 67-1 at 11) Certified

     describes scores of alleged breaches of the master agreement, including the

     statements of work. (Doc. 67 at 54–58) By plausibly alleging that Globant failed to

     deliver in accord with the master agreement, including the statements of work,

     timely, under-cost, and adequate software, Certified preserves the breach of contract

     claim (Count V).5

            And because Certified alleges that Globant continues to violate the master

     agreement by withholding software and by refusing to refund an “overpayment,”

     Certified states a claim (Count VIII) for declaratory relief. Bleau Fontaine Condo.

     Ass’n No. Three, Inc. v. Indian Harbor Ins. Co., 2019 WL 1932785, at *2 (S.D. Fla.

     2019) (Scola, J.) (remarking that “claims for declaratory judgment must look

     forward” and allege a continuing controversy between the parties because “any

     retrospective declaratory judgment would be equally solved by resolution of the

     breach-of-contract claim”).




            5
              Certified’s civil conspiracy claim appears to focus on the alleged fraud. (Doc. 67 at 64) But
     even if Certified premises the civil conspiracy claim on a breach of contract, Florida law, although
     not expressly resolved, counsels that a breach of contract claim cannot sustain a civil conspiracy
     claim. Alhassid v. Bank of Am., N.A., 60 F. Supp. 3d 1302, 1317 (S.D. Fla. 2014) (Bloom, J.).



                                                     - 15 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 16 of 19 PageID 2904



           C. Other Claims

           Certified’s remaining claims allege (1) that Globant and Globant S.A. were

     unjustly enriched after collecting millions of dollars in fees originating from fraud, (2)

     that Globant and Globant S.A. committed professional negligence by failing to

     adhere to “standards for skill, prudence, and diligence that govern and apply to the

     work and conduct of software development professionals such as Globant” and (3)

     that Globant and Globant S.A. violated FDUTPA. (Doc. 67 at 58–63)

           1. Unjust Enrichment
           In Count IX, Certified claims that Globant and Globant S.A. were unjustly

     enriched by “retain[ing] and accept[ing] the benefit of millions of dollars in payments

     and credits . . . without providing the services and [the new] system promised to

     Certified.” (Doc. 67 at 63–64) But no party contests whether the master agreement

     and the statements of work “govern the subject of the dispute.” In re Managed Care

     Litig., 185 F. Supp. 2d 1310, 1337–38 (S.D. Fla. 2002) (Moreno, J.). The existence

     of an express contract governing a dispute precludes an action for unjust enrichment.

     Mario v. Centex Homes, 2006 WL 560150, at *1 (M.D. Fla. 2006) (Merryday, J.)

     (citing Williams v. Bear Stearns & Co., 725 So.2d 397, 400 (Fla. 5th DCA 1998); Poe v.

     Estate of Levy, 411 So.2d 253, 256 (Fla. 4th DCA 1982). Because Certified plausibly

     alleges a breach of contract and because Certified has an adequate remedy for a

     breach of contract, Certified cannot state a claim for unjust enrichment. Camp Creek

     Hospitality Inns, Inc. v. Sheraton Franchise Corp., ITT, 139 F.3d 1396, 1413 (11th Cir.



                                               - 16 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 17 of 19 PageID 2905



     1998) (“Recovery on a theory of unjust enrichment however, is only available ‘when

     as a matter of fact there is no legal contract.’”); Tobin & Tobin Ins. Agency, Inc. v.

     Zeskind, 315 So.2d 518, 520 (Fla. 3rd DCA 1975).

            2. Professional Negligence
            In Count VII, Certified claims that by failing to competently design a new

     system, Globant and Globant S.A. breached “professional standards and duties

     applicable” to software developers. (Doc. 67 at 59–61) Even without a “direct

     contract” between a professional and an aggrieved party, Florida recognizes a cause

     of action against a person, similar to Globant S.A.’s consultant, negligently

     providing a professional service. Moransais v. Heathman, 744 So.2d 973, 975 (Fla.

     1999), receded from on other grounds, Tiara Condo. Ass'n, Inc. v. Marsh & McLennan Co.,

     Inc., 110 So.3d 399 (Fla. 2013); Rushing v. Bosse, 652 So.2d 869, 873 (Fla. 4th DCA

     1995). “[If] the negligent party is a professional, the law imposes a duty to perform

     the requested services in accordance with the standard of care used by similar

     professionals in the community under similar circumstances.” Moransais, 744 So. 2d

     at 975–976.

            But to state a claim for professional negligence, Certified must allege that

     Globant’s and Globant S.A.’s “consultants” engaged in a “profession,” which

     Florida often defines as “any vocation requiring at minimum a four-year college

     degree before licensing is possible.” Moransais, 744 So. 2d at 975–976 (citing Garden

     v. Frier, 602 So.2d 1273, 1275 (Fla. 1992)). Because Certified alleges no facts to



                                                - 17 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 18 of 19 PageID 2906



     establish that Globant and Globant S.A.’s “consultants” — a generic title of

     unknown provenance and uncertain content — plausibly qualify as “professionals”

     under Florida’s definition, Certified fails to state a claim. Waterford LLC v. Garlick,

     2009 WL 248093, at *2 (N.D. Fla. 2009) (Mickle, J.) (rejecting a professional

     negligence claim that assumed a “consulting service” qualifies as a “profession” in

     Florida); Sunset Beach Invs., LLC v. Kimley-Horn & Assocs., Inc., 207 So. 3d 1012 (Fla.

     4th DCA 2017) (applying Florida’s “profession” definition); Rocks v. McLaughlin

     Eng'g Co., 49 So. 3d 823 (Fla. 4th DCA 2010) (describing an engineer as a

     “professional”).6

                                              CONCLUSION

            The motions (Docs. 73, 104) to dismiss the amended complaint are

     GRANTED-IN-PART. Certified’s fraud claims and unjust enrichment claim

     (Counts I–IV and Counts IX–XI) are DISMISSED WITH PREJDUICE.

     Certified’s professional negligence claim (Count VII) is DISMISSED WITHOUT

     PREJUDICE. A determination of whether Certified states a claim under FDUTPA

     (Count VI) is deferred.




             6
               Unlike Certified’s fraud claims, a professional negligence claim appears to constitute (but
     not conclusively) a tort independent of a contract claim. Martinez v. QBE Specialty Ins. Co., 2018 WL
     4354831, at *4 (M.D. Fla. 2018) (Honeywell, J.) (describing the cases); Auto-Owners Ins. Co. v. Triple
     P Const. Inc., 2009 WL 1457115, at *1 (N.D. Fla. 2009) (Hinkle, J.) (“The law imposes a duty on a
     professional separate and apart from any contractual obligation.”); Moransais v. Heathman, 744 So.2d
     973 (Fla. 1999).



                                                     - 18 -
Case 8:19-cv-01962-SDM-AEP Document 117 Filed 03/31/21 Page 19 of 19 PageID 2907



           Not later than APRIL 16, 2021, Certified may amend the complaint, which

     may include, as requested by Certified, “additional allegations regarding the

     relationship between Globant S.A. and [Globant] revealed by Globant S.A. in

     jurisdictional discovery.” (Doc. 112 at 20)

           ORDERED in Tampa, Florida, on March 31, 2021.




                                             - 19 -
